Citation Nr: 0948129	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for asthma.

2.	Entitlement to service connection for hay fever.

3.	Entitlement to service connection for eczema.

4.	Entitlement to service connection for bronchial swelling.

5.	Entitlement to an initial compensable evaluation for 
residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
February 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate 
the Veteran has been diagnosed with chronic asthma.

2.	The competent medical evidence of record does not indicate 
the Veteran has been diagnosed with a chronic disorder 
resulting in hay fever.

3.	The competent medical evidence of record does not indicate 
the Veteran has been diagnosed with eczema.

4.	The competent medical evidence of record does not indicate 
the Veteran has been diagnosed with a chronic disorder 
resulting in bronchial swelling.

5.	The Veteran's residuals of an appendectomy is manifested 
by no more than a non-tender scar of six centimeters in 
length that is not adherent to underlying tissue and does 
not result in limitation of motion.



CONCLUSIONS OF LAW

1.	Chronic asthma was not incurred or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.	Hay fever was not incurred or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.	Eczema was not incurred or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.	Bronchial swelling was not incurred or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.	The criteria for an initial compensable evaluation for 
residuals of an appendectomy scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802 and 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2006.  
The RO's December 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service private treatment records have also been 
obtained.  The appellant has not identified any additional VA 
or private records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran 
in locating additional records has been satisfied.  The 
Veteran was afforded a VA examination for his residuals of an 
appendectomy in April 2006.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).The exam complies with 
38 C.F.R. § 3.326 (2009).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
the claimed disorders.  As he is not competent to provide 
evidence of a diagnosis, the record is silent for a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran maintains he suffers from chronic asthma, hay 
fever, eczema and bronchial swelling as a result of active 
service.  Specifically, he contends that these disorders were 
aggravated by his period of active service. 

The Board notes that the Veteran has produced no competent 
evidence that he is currently diagnosed, or is being treated 
for, a chronic disorder related to asthma, hay fever, eczema 
or bronchial swelling.  Without a current diagnosis of a 
disability, the Board cannot grant service connection.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic disability resulting from 
asthma, hay fever, eczema or bronchial swelling.  The Veteran 
has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such disorders, and 
all evidence included in the record weighs against granting 
the Veteran's claim.  Accordingly, the Veteran's claims for 
service connection must be denied.

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of an appendectomy 
is currently evaluated as noncompensable pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7805, pertaining to scars 
resulting in limitation of motion of the affected part.  Also 
potentially applicable to the Veteran's claim is Diagnostic 
Code 7802, pertaining to scars, other than on the head, face 
or neck, that are superficial and do not cause limitation of 
motion.  Under Diagnostic Code 7802, a maximum 10 percent 
evaluation is warranted where a scar covers an area or area 
of 144 square inches (929 square centimeters).  Diagnostic 
Code 7804 provides for a maximum 10 percent evaluation where 
a scar is not associated with soft tissue damage and is 
painful on examination.  Id.  The Veteran contends that an 
increased evaluation is warranted, as he experiences pain 
associated with his residuals of an appendectomy.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708- 
54,712 (October 23, 2008).  However, the Board observes the 
amended criteria are only applicable to "applications for 
benefits received by VA on or after October 23, 2008."  Id. 
at 54,708.  Thus, there is no impact on the Veteran's current 
claim for benefits, which was received by VA in November 
2005.

In reviewing the evidence of record, the Board finds that a 
compensable evaluation is not warranted for the Veteran's 
residuals of an appendectomy at any point in the appeal 
period.  In this regard, the Board notes an April 2006 VA 
examination found a well-healed scar 6 centimeters in length 
that was barely visible across the right lower quadrant.  The 
scar was non-inflamed, non-tender and non-adherent to 
underlying tissue.  Furthermore, while the evidence indicates 
subjective complaints of "pulling" and pain on movement 
(see, e.g., February 2007 substantive appeal), the objective 
evidence of record, to include the April 2006 VA examination 
report, indicates this pain is not related to residuals of 
the Veteran's appendectomy. 

The Board acknowledges the April 2006 VA examination report 
does not note the width of the Veteran's appendectomy scar.  
However, the Board notes that, in order warrant a compensable 
evaluation for the Veteran's scar under Diagnostic Code 7802, 
the scar must be over 154 centimeters (60 inches, or five 
feet) in width.  As there is no indication, nor allegation, 
that the Veteran's appendectomy scar is 154 centimeters wide, 
the Board finds that April 2006 VA examination to be 
sufficient for rating purposes.

The Board has considered whether other potentially applicable 
diagnostic codes that may result in the assignment of a 
compensable evaluation.  However, as there is no evidence of 
a painful or adherent scar at any point during the appeal 
period, Diagnostic Codes 7800-7804 do not apply in the 
instant case.  Further, there is no indication the Veteran's 
scar results in limitation of motion of any affected part.

The Board acknowledges the Veteran's statements that his 
residuals of an appendectomy warrants a compensable 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.118 with respect to determining the severity of his 
service-connected residuals of an appendectomy.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for service-connected residuals of an appendectomy 
at any point during the appeal period, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002); see also Fenderson, supra.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic asthma is denied.

Service connection for hay fever is denied.

Service connection for eczema is denied.

Service connection for bronchial swelling is denied.

An initial compensable evaluation for residuals of an 
appendectomy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


